By the Court.
Daly, J.
This judgment in favor of the defendant must be reversed. Though a levy was made by the sheriff upon property sufficient to satisfy the execution, and he was in possession for a day and a half, he afterwards abandoned the levy, because the plaintiff would not indemnify him, leaving the property in the owner’s possession. This was no satisfaction of the debt, and the surety was. consequently, not discharged. (Peck v. Tiffany, 2 Comst. 456; Waddel v. Elmendorf, 5 Denio, 447; People v. Hopson, 1 Denio, 574.)
Judgment reversed.